Case 1:18-cV-1Ol7O-ER Document 7 Filed 11/29/18Pageg} of 2

‘\' ',. ‘.’_`,,.' `? 13..."( `,l"l I..,ED

 
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

 

PHILIPPE BUHANNIC
Plaintiff, l :18-cv-10170
- against _
ORDER TO SHGW CAUSE
FOR PRELIMINARY
INJUNCTION AND
TEMPORARY RESTRAINING
ORDER
TRADlNGSCREEN, H\IC.;
PIERRE SCROEDER; PIERO GRANDI;
FRANK PLACENTI; ROBERT TRUDEAU;
TCV Vl, L.P., AND TCV MEMBER FUND,L.P.,
JAY HOAG; AND RICK KlMBALL,
Defendants.
____________________________________ X

ORDER T() SHOW CAUSE IN A CIVIL ACTI()N
Upon the affidavits of Philippe Buhannic, sworn to the 29th day of November

2 18, and upon the copy of the complaint hereto annexed, it is

l. ORDERED, that the above-named defendants show cause before a motion term of this

Court, at Room , United States Courthouse, 500 Pearl Street, in the City, County and

State of New York, on ,___, at____o'clock in the__noon thereof, or as soon

thereafter as counsel may be heard, Why an order should not be issued providing the

following relief: The preservation of the status quo of my majority in the common stocks.

2. Holding TradingScreen in contempt for breaching the lnjunctive Relief granted to me by

the NY State Supreme Court through selling the company’s assets and IP to two companies

3. The immediate issuance of all missing certificates that have not been issued despite total

clarity that they Were fully vested before 2007 as they Were all vested as show in the Board

minutes and no board meeting has ever rescinded these grants.

Case 1:18-cV-1Ol7O-ER Document 7 Filed 11/29/18 Page 2 of 2

. The immediate issuance of all the certificates after 2007 given the fact that they Were based
on performance realized, and by definition fully vested, and not targets and on the fact that
cash was deducted from Mr. Buhannic bonus to pay for them and no board meeting has
ever rescinded these grants These should include the years 2013, 2014, 2015, and 2016.
The immediate correction of the faulty cap table, a Sarbanes Oxley criminal act, published
by CBIZ the accomplice audit firm to reflect the true cap table and not the fallacious one
being included today in the audited accounts of the company

. A penalty carried personally on l\/lr. Grandi and Trudeau as participants to the
compensation committee to have manipulated the numbers and refused to issue the due
stock to l\/lr. Buhannic in the amount of 1 M USD each.

. Any other remedies that the court might deem appropriate

ORDERED that security in the amount of $ 2,000,000 (2 Million USD) be

posted by the plaintiff prior to , , at o'clock in the noon of

 

that day; and it is further

ORDERED that personal service of a copy of this order and annexed affidavit

upon the defendant on or before o'clock in the noon,

 

, shall be deemed good and sufficient service thereof

Dated: Nevv York, NeW York

November 29th, 2018

 

United States District Judge

